     Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 1 of 6 PageID #: 34




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


RONALD CONYEA VINCENT,                                   )
                                                         )
         Petitioner,                                     )
                                                         )
v.                                                       ) No. 4:21 cv 00034 SNLJ
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
         Respondent.                                     )

                                     MEMORANDUM AND ORDER
         This matter is before the Court on a motion under 28 U.S.C. § 2255 to vacate, set aside or

correct sentence by Ronald Conyea Vincent, a person in federal custody. On July 11, 2019,

Vincent plead guilty before this Court to the offense of Possession with Intent to Distribute

Heroin. On October 3, 2019, this Court sentenced Vincent to the Bureau of Prisons for a term of

60 months.

                                STATEMENT OF RELEVANT FACTS1

         Special agents with the United States Drug Enforcement Administration initiated an

investigation into suspected drug trafficking activity being committed by Petitioner. As part of that

on-going investigation, agents arranged a series of monitored, controlled purchases of suspected

heroin from Petitioner in March 2017. At that time, Petitioner was on federal supervised release.

         Specifically, on March 2, 2017, Petitioner distributed approximately three grams of heroin

to another person in exchange for $450. On March 14, 2017, Petitioner distributed approximately



1
 The recitation of the factual basis for the plea is derived – nearly verbatim – from the Guilty Plea Agreement filed
in conjunction with Petitioner’s plea of guilty. See Cause No 4:18-CR-451 at Doc. 77. The Agreement was accepted
by the Court. Docs. 76, 104.



                                                          1
  Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 2 of 6 PageID #: 35




three grams of heroin to another person in exchange for $450. On March 20, 2017,

Petitioner distributed approximately three grams of heroin to another person in exchange

for $450.

       The suspected heroin was analyzed by a Drug Enforcement Administration

forensic chemist. The substances were confirmed to be heroin, a Schedule 1 controlled

substance drug, with a total weight of between approximately five and nine grams.

              STATEMENT OF RELEVANT PROCEDURAL HISTORY

       On July 11, 2019, Petitioner appeared before this Court for a change of plea. See

Cause No 4:18-CR-451 at Doc. 76. The change of plea was made in conjunction with the

filing of a written Guilty Plea Agreement. Id. at Docs. 77, 78. At the start of the hearing,

Petitioner was placed under oath, and was advised that “[his] answers to [the Court’s]

questions are subject to penalties of perjury if “he did not answer truthfully,” to which he

stated that he understood. See Doc. 106, Plea Hr’g Tr. at 3:7-10. Having sworn to tell the

truth, Petitioner was asked a lengthy series of questions touching upon his competency to

enter a plea, his understanding of the plea agreement, his understanding of his legal rights

and the rights he would give up in entering a plea, and his understanding of the procedure

that would be used to sentence. Id.

       Critically, the Court explained not only the statutory penalties associated with the

offense to which he entered a plea, but also made clear to the Petitioner that the Court

could “impose a sentence against [Petitioner] that’s above the guidelines.” Id. at 11:1-5.

The Court further clarified that the ultimate sentence would be based on “the full range of

punishment, whether it’s up to 20 years or whether it’s 15 years to life, and then the
                                             2
   Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 3 of 6 PageID #: 36



 sentence to be imposed [would] be in [the Court’s] discretion within those ranges of

 punishment.” Id. at 12:3-8. The Petitioner indicated that he understood the Court’s

 position. Id.

        Prior to the sentencing hearing, a Presentencing Report was completed and

provided to theCourt and counsel of record. Within the report, it was concluded that the

Petitioner’s criminal history was assessed a level three enhancement. See Cause No 4:18-

CR-451, Sentencing Hr’g Tr. at 3:7-10 Doc. 104 at 3:14-24. On September 20, 2019, the

Petitioner filed an Amended Objection to the Presentence Investigation Report. Id. at Doc.

85. The Petitioner argued that his prior conviction from 1998 should not have been

included in his criminal history adding three criminal history points in calculating the

sentencing guidelines. Id. at Doc. 85. On October 3, 2019, Petitioner’s sentencing hearing

was held. Id. at Doc. 95. During the hearing, the Court addressed the Petitioner’s

objections, and at the end sentenced the Petitioner outside the guideline, but within the

statutory range, to 60 months’ incarceration. Id. at Doc. 104 at 14:1-5.

        Petitioner then appealed his sentence to the Eighth Circuit. The Petitioner raised

 four claims of procedural error: (1) that the District Court miscalculated the guideline

 range by counting Petitioner’s 1998 conviction toward his criminal history score; (2) that

 the District Court failed to properly consider the Section 3553(a) factors when imposing

 his sentence; (3) that the District Court failed to offer an adequate explanation of its

 upward variance from the guideline range; and

 (4) that the District Court improperly based its upward variance on opportunities for
 rehabilitation.

 See United States v. Vincent, 835 F. App’x 149, 151–52 (8th Cir. 2020) (per curiam). The
                                               3
  Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 4 of 6 PageID #: 37



Court of Appeals rejected all four claims and affirmed the District Court’s ruling. Id.

       Two months later, on January 5, 2021, the Petitioner filed the instant a Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. Section 2255. [Doc. 1].

Petitioner advances a single claim as the grounds for his Motion. Id. at 4, 12. Petitioner

argues that his guideline range was miscalculated as his 1998 conviction “should not

have been included in his criminal history category.” Id. As discussed below, the

Petitioner’s claims are barred from litigation under the 28 U.S.C. Section 2255 code, and

therefore, his Motion must be dismissed.

                                LAW AND DISCUSSION

       A Petitioner may seek relief pursuant to 28 U.S.C. Section 2255 in four instances:

(1) on the grounds that the sentence imposed was in violation of the Constitution of the

law of the United States; (2) a lack of jurisdiction to impose the sentence; (3) the sentence

was outside the maximum authorized by law; (4) or the sentence was otherwise subject to

collateral attack. 28 U.S.C. § 2255. In order to be granted relief under Section 2255, the

Petitioner must demonstrate that the errors at issue amount to a complete miscarriage of

justice. Davis v. United States, 417 U.S. 33 (1974).

       “It is well-settled that claims which were raised and decided on direct appeal

cannot be relitigated on a motion to vacate pursuant to 28 U.S.C. § 2255.” Green v.

United States, WL 760891, No: 1:09-CV-34 CAS, at *9 (E.D. Mo. March 7, 2012);

citing United States v. Shabazz, 657 F.2d 189, 190 (8th Cir. 1981); Dall v. United States,

957 F.2d 571, 572 (8th Cir. 1992) (per curiam); Bear Stops v. United States, 339 F.3d

777, 780 (8th Cir. 2003).
                                              4
  Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 5 of 6 PageID #: 38



      Here, as discussed above, the Petitioner’s sole claim is that his sentence was

miscalculated because the guideline range should not have included his 1998 conviction.

This is one of the four arguments the Court of Appeals ruled on in its opinion. This filing

is nothing more than the Petitioner’s attempt to take a third bite of the apple. As the

precedent clearly requires, decisions made by the Eighth Circuit on direct appeal cannot

be disturbed in subsequent collateral proceedings. Baranski v. United States, 515 F.3d

857, 861 (8th Cir. 2008). See also Shirley v. United States, No. 11-00066-01-CR-W-FJG,

2013 WL 3270961, at *4 (W.D. Mo. June 27, 2013).

(Rejecting identical claims where criminal history calculation arguments were found to

have been previously raised and rejected by the Eighth Circuit).

      Notably, within his supporting facts, the Petitioner points to a document titled the

“Department of Corrections Adult Institutions Face Sheet,” which indicates that he was

given “508 days continuous jail time credit” and that his “adjusted release dates were

changed from June 14, 2013 to July 23, 2002.” [Doc. 1]. To the extent Petitioner’s

argument is based on new evidence not presented during the appeal, this claim was

procedurally defaulted. To properly raise the issue, Petitioner must show both “cause” for

failure to raise the issue during direct appeal and “actual prejudice” resulting from the

error, or he must satisfy the actual-innocence exception. Bousley v. United States, 523

U.S. 614, 621 (1998).

      Here, based on the Petitioner’s own statements in his Motion, the document relied

on was available on October 29, 2019—more than two months prior to the filing of his

Appellant’s brief. See Court of Appeals Cause No. 19-3179 entry date of December 31,

                                             5
  Case: 4:21-cv-00034-SNLJ Doc. #: 9 Filed: 04/22/21 Page: 6 of 6 PageID #: 39



2019. This clearly demonstrates the Petitioner had ample time to bring this information to

the Court’s attention and failed to do so, thereby obviating any suggestion of “cause.”

Moreover, as the Court of Appeals already held that the District Court not only properly

considered the Section 3553(a) factors when imposing his sentence but also provided “an

adequate explanation of the upward variance See United States v. Vincent, 835 F. App’x

149, 151–52 (8th Cir. 2020) (per curiam). This confirms that Petitioner did not suffer any

“actual prejudice”, as a result of the alleged error. As such, the Petitioner’s Motion must

be dismissed by this Court as it has already been considered and rejected by the Eighth

Circuit.

                                      CONCLUSION

      For the foregoing reasons, this Court denies Vincent’s § 2255 petition, without a

hearing.

IT IS FURTHER ORDERED this Court will not issue a certificate of appealability

because Barnes has not made a substantial showing of the denial of a federal

constitutional right.

Dated this 22nd day of April, 2021.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             6
